DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 12/10/2021. As directed by the amendment: claims 12-14, 16, and 17 have been amended, claims 1-11, 15, and 25-30 have been cancelled.  Thus, claims 12-14 and 16-24 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. In regards to the objections to the drawings, the applicant has filed new drawings which are considered to be new matter and hence the objections to the drawings still stand as these drawings are not accepted. Additionally, the drawings do not show the claimed subject matter in relation to the previous drawings as these rectangles that do not pose any relation to the previous figures.
Applicant’s arguments, see pages 9-11, filed 12/10/2021, with respect to 112(b) rejections for claims 13 and 14 have been fully considered and are persuasive. The removal of the term “about” has overcome the lack of clarity within these claims.  The 112(b) rejections of claims 13 and 14 have been withdrawn. 
Applicant's arguments, see pages 11-14, filed 12/10/2021 have been fully considered but they are not persuasive. The applicant argues that in claim 17, the claim limitation “retraction mechanism” does not invoke 112(f). The applicant states that prong (A) is not satisfied as “mechanism” is not a generic placeholder since one of ordinary skill in the art would understand the structure as a tether has a second end attached to a retraction mechanism in [0057]. The applicant also references to [0533]-[0541] having an example retraction mechanism and states that the claim element is clear to one of 
In regards to prong(B) of 112(f) the applicant states “retraction mechanism” denotes a specific structure. However, as stated above, “retraction” is functional language that applies to and modifies “mechanism”. Thus prong(B) of 112(f) is satisfied. 
In regards to prong(C) of 112(f) the applicant states “retraction mechanism” is modified by sufficient structure, namely “retraction”. As stated above, “retraction” is not a structure. Therefore, prong(C) of 112(f) is satisfied. Given all prongs of 112(f) are satisfied, “retraction mechanism” will remain interpreted under 112(f) by the examiner. 
In regards to the 112(b) rejection of claim 17, the applicant states that if 112(f) is invoked that there is support in the specification in paragraphs [0057] and [0533]-[0541]. The applicant does not explicitly define which structure is the retraction mechanism nor is it explicitly stated nor implied within the specification of the structure the “retraction mechanism” refers to. 
Applicant’s arguments, see pages 14-15, filed 12/10/2021, with respect to the rejections of claims 12 and 23 under USC 102(a)(1) have been fully considered and are persuasive. By amending the claim to include “wherein the tether extends from the hand piece distally through the lumen, around a 
Applicant's arguments, see pages 15-20, filed 12/10/2021 have been fully considered but they are not persuasive. The applicant argues that Gloss cannot be modified by Melanson in having a tether wrap around the pin of the cap and pin arrangement of Melanson would impermissibly change the principle operation of Gloss which includes loosening and tightening a loop of the tether. The examiner respectfully disagrees with the applicant’s argument. The addition of a pin which the tether would go around, even when wrapped around the pin, would not interfere with the operation of Gloss because as modified would still allow for the loosening and tightening of a loop of the tether. This is because the “wrapped” portion of the tether forms a loop that is wound only once around the pin which to one of ordinary skill in the art would recognize can be loosened or tightened based on the tension placed on the tether, see annotated Fig. 93A of Melanson below.

    PNG
    media_image1.png
    470
    736
    media_image1.png
    Greyscale

 The applicant further argues that Gloss cannot be modified by Melanson as Gloss is directed towards an implantable heart valve and Melanson is directed towards an occlusion device. Firstly, Gloss includes a delivery device and method for an implantable heart valve and Melanson includes a delivery device for an occlusion device for the LAA, both of which are medical devices for heart implants, and thus in analogous fields of art. The applicant further argues that adding a pin in the path of blood flow would complicate the functioning of the valve. The examiner disagrees as the scaffold of the valve can include a pin or a retainer of some kind and further a pin would not impede the blood flow as that is not the understood functionality of a pin, and in this circumstance one of ordinary skill in the art would understand that the purpose of the retainer would be facilitate the delivery of the implant and furthermore would facilitate the removal of the implant at a later time. As such the examiner maintains the rejection of Gloss as modified by Melanson.  The applicant extends such arguments to claim 24 as well, and as explained above, the examiner respectfully disagrees with said arguments. 
.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stiffening mandrel and the window on the hand piece must be shown or the features canceled from the claims. The new drawings with Figures. 107 and 108 submitted do not provide the basis in order to interpret the claim limitations. They do not show the claimed subject matter in relation to the previous drawings as these rectangles that do not pose any relation to the previous figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The retraction mechanism in claim 17 invokes 112(f) because “mechanism” is a generic placeholder that holds no structural significance, modified by the functional language “retraction” to be a “mechanism for retraction” and is not further modified by sufficient structure within the claim. The written definition of the specification does not further elaborate on this term however (see [0057], the only part of the specification “retraction mechanism” appears and it is not described of what exactly this retraction mechanism is). 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “retraction mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the term “retraction mechanism” invokes USC 112(f), see claim interpretation above, and the only point in which a “retraction mechanism” is disclosed in [0057] and there a structure is not further elaborated upon and additionally it is not clear how a “second end” of a tether is attached to the “retraction mechanism”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gloss in view of Melanson et al (US 20180116678 A1), herein referenced to as “Melanson”.
200 (see Figs. 26-27, [0178]) for deploying an implant 20 (see Figs 20A-25, [0153]), comprising: an elongate, flexible pusher 210 (see Figs. 26-27, [0177]), having a proximal end (see annotated Fig. 26 below), a distal end (see annotated Fig. 26 below) and at least one lumen 215 (see Figs. 26-27, [0177]-[0178], there is one or more “conduits” extending through 210) extending therethrough; an implant 20 releasably carried on the distal end (see annotated Fig. 26 below); a hand piece 220 (see Figs. 26-27, [0177]) on the proximal end (see annotated Fig. 26 below); a tether 125 (see Figs. 26-27, [0178]) extending from the hand piece 220 through the lumen 215 and detachably connected to the implant 20, wherein the tether 125 extends from the hand piece 220 distally through the lumen 215, and a control 230A and 230B (see Figs. 26-27, [0177]) on the hand piece 220 for moving between a first, transvascular navigation configuration (see [0179], wherein the tether constricts the valve/keeps it close to the pusher) in which the implant 20 (see Fig. 21C) is held by the tether in close proximity to the distal end of the pusher (see Fig. 21C), and a second, test configuration (see Figs. 21D) in which the distal end -156-of the pusher 210 may be moved a distance away from the implant without changing the orientation of the implant, while the tether is still attached to the implant (see Fig. 21D, the implant 20 is further away from the pusher 210, but is still attached by the tether 125). Gloss does not explicitly disclose: around a retainer in the implant and proximally back through the lumen to the hand piece.

    PNG
    media_image2.png
    341
    809
    media_image2.png
    Greyscale

However, Melanson teaches in the same field of invention a delivery system (see Figs. 93A-93B) with a pusher 3230 (see Figs. 93A-93B, [0358]), a lumen lumen of the pusher (see Figs. 93A-93B), an implant 3000 (see Figs. 90C-90D) and a tether 3240 (see Figs. 93A-93B, [0358]). Melanson further teaches: around a retainer 3051 (see Figs. 93A-93B, [0356]) in the implant 3040 and proximally back through the lumen lumen of the pusher (see Figs. 9A-93B). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloss to incorporate the teachings of Melanson and have a delivery system with a tether that extends around a retainer in the implant and proximally back through the lumen. Motivation for such can be found in Melanson as the retainer on the implant can prevent damage to the implant during the retrieval of the implant (see [0356]). 
The combination of both further teaches: through the lumen to the hand piece 220 (as the lumen of the pusher proximally leads back to the hand piece).
In regards to claim 13, the combination of Gloss and Melanson teaches: a delivery system as in claim 12, see 103 rejection above. Gloss does not explicitly disclose: wherein the distance is at least about 5 mm. 
 has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gloss would not operate differently with the distance is at least 5 mm. Further, applicant places no criticality on the range claimed (see present application [0057]). 
In regards to claim 14, the combination of Gloss and Melanson teaches: a delivery system as in claim 13, see 103 rejection above. Gloss does not explicitly disclose: wherein the distance is at least about 1 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gloss to have wherein the distance is at least about 1 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gloss would not operate differently with the distance is at least 1 cm. Further, applicant places no criticality on the range claimed (see present application [0057]). 
In regards to claim 16, the combination of Gloss and Melanson teaches: A delivery system as in Claim 12, see 103 rejection above. Melanson further teaches: wherein the retainer 3051 is a pin 3051 (see Figs. 93A-93B, [0367]), and the tether 3240 is slidable around the pin 3051 (see Figs. 93A-93B, [0367], the tether is slidable around 3051).
In regards to claim 19, the combination of Gloss and Melanson teaches: A delivery system as in Claim 12, see 103 rejection above. Gloss does not explicitly disclose: wherein the implant is a left atrial appendage occlusion device.  
However, Melanson teaches in the same field of invention a delivery system (see Figs. 93A-93B) with a pusher 3230 (see Figs. 93A-93B, [0358]), a lumen lumen of the pusher (see Figs. 93A-93B), an implant 3000 (see Figs. 90C-90D) and a tether 3240 (see Figs. 93A-93B, [0358]). Melanson further teaches: wherein the implant 3000 is a left atrial appendage occlusion device 3000 (see [0266], 3000 is a left atrial appendage occlusion device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloss to incorporate the teachings of Melanson and have an implant that is a left atrial appendage occlusion device. Motivation for such can be found in Melanson as such an implant can be used to occlude the left atrial appendage and allow the delivery device to be used in more and different procedures (see [0111]). 
In regards to claim 23, the combination of Gloss and Melanson teaches: A delivery system as in Claim 12, see 103 rejection above. Gloss further discloses: wherein the hand piece 220 comprises an inner body 410 (see Fig. 27, [0178]) and an outer body the exterior portion of 220 (see Figs. 26-27), and the control 230A and 230B is configured to engage and disengage the inner and outer bodies (the controls engage the tensioning wheel 410 with 230A, or disengage the tension via 230B).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gloss in view of Melanson as applied to claim 12 above, and further in view of Bardsley et al (US 20080312664 A1), herein referenced to as “Bardsley”.

However, Bardsley in a similar field of invention teaches a pusher 12 (see Figs. 5A-5B) with a lumen 58 (see Figs. 5A-5B). Bardsley further teaches: further comprising a second lumen 48 (see Figs. 5A-5B, [0044]) extending axially through the pusher 12, between an open proximal end open proximal end (a lumen has open ends on both sides of the pusher) and an open distal end open distal end; further comprising a stiffening mandrel guidewire of 48 (see [0044]-[0045], a mandrel is a long rod-like structure) removably extending through the second lumen 48.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gloss and Melanson to incorporate the teachings of Bardsley and have a pusher with a second lumen with a stiffening mandrel removably extending through the second lumen. Motivation for such can be found in Bardsley as the lumens can add to the number of devices that can be used in conjunction with the device, for example used for a visualization device and the stiffening mandrel can help guide the device to the implantation site (see [0044] and [0045]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gloss in view of Melanson and Bardsley as applied to claim 20 above, and further in view of Kaiser et al (US 20200269059 A1), herein referenced to as “Kaiser”.
In regards to claim 22, the combination of Gloss, Melanson and Bardsley teaches: A delivery system as in Claim 20, see 103 rejection above. Gloss, Melanson and Bardsley does not explicitly teach: further comprising an ICE catheter removably extending through the second lumen. 
(see Figs. 1-3) and a pusher 11 (see Figs. 1-3). Kaiser further teaches an ICE catheter (see [0017]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gloss, Melanson and Bardsley to incorporate the teachings of Kaiser and have the delivery system further comprise an ICE catheter. Motivation for such can be found in Kaiser as an ICE catheter can be used to determine the anatomy of the implantation site for deployment of the implant (see [0017]). 
The combination of Gloss, Melanson, Bardsley, and Kaiser further teaches: the Ice catheter removably extends through the second lumen 48 (as the additional elements listed are removably inserted into the pusher, thus the combination of Bardsley and Kaiser further teaches the ICE catheter capable of being removably extending through the second lumen). 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gloss in view of Melanson and Grewe (US 20070293934 A1), herein referenced to as “Grewe”.
In regards to claim 24, Gloss discloses: A tether retraction system 200 (see Figs. 26-27, [0178]) for releasing an implant 20 (see Figs 20A-25, [0153]),  from an implant pusher 210 (see Figs. 26-27, [0177]), comprising: an elongate, flexible pusher 210, having a proximal end (see annotated Fig. 26 below claim 12), a distal end (see annotated Fig. 26 below claim 12) and at least one lumen 215 (see Figs. 26-27, [0177]-[0178], there is one or more “conduits” extending through 210) extending therethrough; an implant 20 releasably carried on the distal end (see annotated Fig. 26 below claim 12); a hand piece 220 (see Figs. 26-27, [0177]) on the proximal end (see annotated Fig. 26 below claim 12);  -157-a tether 125 (see Figs. 26-27, [0178]) having a first portion part of 125 shown in Fig. 27 extending towards 210 extending from an attachment point attachment point on 410 (see [0176], attached on a point within the hand piece) in the hand piece distally through the lumen 215 and a pulley 410 (see Figs. 26-27, [0178]) in the hand piece 210. Gloss does not explicitly disclose: around a retainer in the 
However, Melanson teaches in the same field of invention a delivery system (see Figs. 93A-93B) with a pusher 3230 (see Figs. 93A-93B, [0358]), a lumen lumen of the pusher (see Figs. 93A-93B), an implant 3000 (see Figs. 90C-90D) and a tether 3240 (see Figs. 93A-93B, [0358]). Melanson further teaches: around a retainer 3051 (see Figs. 93A-93B, [0356]) in the implant 3040 and proximally back through the lumen lumen of the pusher (see Figs. 9A-93B). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloss to incorporate the teachings of Melanson and have a delivery system with a tether that extends around a retainer in the implant and proximally back through the lumen. Motivation for such can be found in Melanson as the retainer on the implant can prevent damage to the implant during the retrieval of the implant (see [0356]). 
The combination of both further teaches: through the lumen to the hand piece 220 (as the lumen of the pusher proximally leads back to the hand piece). The combination of Gloss and Melanson does not explicitly disclose: wherein severing the tether in the first portion to provide a severed end and proximally retracting a control on the hand piece by a distance causes the severed end to advance distally by at least about twice the distance. 
However, Grewe in a similar field of invention teaches prosthesis delivery and deployment device with a pulley 96 (see Fig. 8), a tether 98 (see Fig. 8), and a control 50 (see Fig. 8, [0055]). Grewe further teaches a conversion ration of 0.5 to 1 or 0.2 to 1 for the pulley system (see [0056]), which essentially increases the distance of movement with the same amount of force utilized. 

The language, " wherein severing the tether in the first portion to provide a severed end and proximally retracting a control on the hand piece by a distance causes the severed end to advance distally by at least about twice the distance," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Gloss, Melanson, and Grewe meets the structural limitations of the claim. As modified the pulley system of Gloss including the tether being wrapped around a pin retainer by Melanson would include the modified conversion ratio noted in Grewe. Hence when a tether of Gloss is severed, the connected end which is attached to control of Gloss, when retracted causes the severed end to advance distally by at least about twice the distance due to the conversion ratio being 0.5 to 1, in relation of force applied to distance moved. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771